Title: From Thomas Jefferson to William Carmichael, 25 October 1785
From: Jefferson, Thomas
To: Carmichael, William



Dear Sir
Paris Oct. 25. 1785.

I did myself the honour of writing to you on the 18th. inst. Since that date it has become probable that Mr. Lamb and Mr. Randall will set out for Madrid before Mr. Barclay will be ready. You will probably see them between the middle and last of November. I took the liberty of solliciting Count d’Aranda for passports for these gentlemen, which might protect their baggage from being searched. At that time I thought they would be necessary for Lamb as well as Mr. Barclay, supposing he would buy some trinkets here. But he does not. Mr. Barclay however will carry a thousand guineas worth to be given in presents at the place of his destination. Things small and precious are liable to loss on being searched on the road. Ct. d’Aranda however could not give passports which would protect from search, but advised me to write to you to try to obtain them from the court. I am therefore to pray you to ask for a passport for Mr. Thomas Barclay and Colo. David S. Franks and their servants, which may prevent their being searched. You may safely assure the minister that these gentlemen take nothing but their necessary baggage and the objects abovementioned, and that none of these will be sold or left in the kingdom. Be pleased to lodge the passport in the post office at Bayonne, directed to Mr. Barclay at Bayonne poste restante. I am with the greatest esteem Dear Sir Your most obedient humble servt.,

Th: Jefferson

